Name: Council Directive 90/488/EEC of 17 September 1990 amending Directive 87/404/EEC on the harmonization of the laws of the Member States relating to simple pressure vessels
 Type: Directive
 Subject Matter: marketing;  mechanical engineering;  technology and technical regulations;  European Union law
 Date Published: 1990-10-02

 Avis juridique important|31990L0488Council Directive 90/488/EEC of 17 September 1990 amending Directive 87/404/EEC on the harmonization of the laws of the Member States relating to simple pressure vessels Official Journal L 270 , 02/10/1990 P. 0025 - 0025 Finnish special edition: Chapter 13 Volume 19 P. 0250 Swedish special edition: Chapter 13 Volume 19 P. 0250 *****COUNCIL DIRECTIVE of 17 September 1990 amending Directive 87/404/EEC on the harmonization of the laws of the Member States relating to simple pressure vessels (90/488/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 87/404/EEC (4) provides for the complete harmonization of the standards for simple pressure vessels manufactured in series; Whereas in the absence of harmonized standards Directive 87/404/EEC requires EC-type examination of the vessels in question; whereas those standards will not be available by the date of application of the Directive; Whereas Directive 87/404/EEC has not provided for a transitional period during which it would be permitted to market stocks of vessels manufactured in accordance with national rules still applicable before that Directive takes effect; Whereas manufacturers must have the time needed to apply the EC-type examination procedure and it is necessary to set a transitional period to allow vessels in stock to be marketed, HAS ADOPTED THIS DIRECTIVE: Article 1 The following is hereby added to Article 18 (1) of Directive 87/404/EEC: Member States shall, for the period up to 1 July 1992, permit the placing on the market and/or in service of vessels conforming to the rules in force in their territories before the date of application of this Directive.' Article 2 Member States shall adopt the provisions necessary to comply with this Directive by 1 July 1991. They shall forthwith inform the Commission thereof, Article 3 This Directive is addressed to the Member States. Done at Brussels, 17 September 1990. For the Council The President P. ROMITA (1) OJ No C 13, 19. 1. 1990, p. 7. (2) OJ No C 149, 18. 6. 1990, p. 145 and Decision of 12 September 1990 (not yet published in the Official Journal). (3) OJ No C 168, 10. 7. 1990, p. 2. (4) OJ No L 220, 8. 8. 1987, p. 48.